 

Exhibit 10(f)

 

[LOGO OF PRANDIUM, INC.]

 

2002 MANAGEMENT INCENTIVE COMPENSATION PLAN

PLAN DESCRIPTION

 

OBJECTIVE

 

The Prandium, Inc. Management Incentive Compensation Plan (MICP) is designed to
motivate and reward team members who, by virtue of their position and
responsibilities, are in a position to make a significant contribution toward
attaining and exceeding the annual business objectives of Prandium, Inc. or any
of its Operating Divisions.

 

ELIGIBILITY

 

Team members of Prandium, Inc. and its Operating Divisions are eligible to
participate in MICP based on the following criteria:

 

Ø   Vice Presidents, Vice President equivalents and above who are not eligible
to participate in other incentive programs.

 

Ø   Directors, Managers and equivalents who are not eligible to participate in
other incentive programs.

 

Ø   An acceptable performance level, as determined by their supervisor and
supported by the Company’s performance evaluation process, must have been
achieved by an eligible participant.

 

Individual bonus targets for participants will differ and will reflect levels of
responsibility and authority, as well as the relative impact and complexity of
their positions. Individual target incentive awards are expressed as a percent
of a participant’s weighted annual base salary for the calendar year in which
this bonus applies.

 

ADMINISTRATION

 

The Nominating and Human Resources (Compensation) Committee of the Prandium,
Inc. Board of Director’s (“Committee”) shall have full authority for the
administration of MICP including, but not limited to, eligibility, performance
criteria, and Plan modification or termination.



--------------------------------------------------------------------------------

 

INCENTIVE AWARD LEVELS

 

Individual incentive awards will be based on several performance components,
depending on a participant’s position within the organization. However, at least
70% of the total incentive will be based on the achievement of financial
targets. The factors that comprise each participant’s MICP award will include
one or more of the following factors:

 

•   Prandium EBITDA Performance

•   Division EBITDA Performance

•   Division or Department G&A Budget

•   Personal Objectives

 

Personal Objectives are established on an individual basis and approved by a
Senior Management Committee including the CEO. Personal Objectives are linked to
the Strategic Plan, which is developed on an annual basis, and have a
significant impact to the operation of the Company, within either the
restaurants or the Support Center. Incentives will be awarded based on the level
to which the objectives are achieved as determined by the Department Head and
the CEO.

 

EBITDA is defined as operating profit plus miscellaneous income/(expense),
depreciation and opening expense. In connection with the calculation of
incentive awards, EBITDA should reflect appropriate accruals for all incentive
award payments to be made.

 

The relative weighting of the above factors reflects the degree to which a
participant can impact the performance of one or all operating divisions. For
example, the incentive for a Support Center participant is weighted between
Prandium, Chi-Chi’s and Koo Koo Roo performance, whereas a Division
participant’s incentive is weighted more heavily on individual Division
performance. A combination of any of the above factors may be used in
determining a participant’s award.

 

The measurement criteria for MICP will be set for Prandium, Inc. and Operating
Divisions at the beginning of each plan year. These objectives will be based on
many criteria including, but not limited to, the established operating profit
for the previous year, general economic conditions, the industry’s competitive
environment, and senior management’s judgement as to what constitutes
outstanding results.

 

A portion of the incentive will be awarded based on achievement of Departmental
G&A budgets.

 

TRANSFERS/PROMOTIONS/MERIT INCREASES

 

If an eligible participant is promoted to a new position during the year and if
such new position reflects a different bonus opportunity percentage, such
factors will be taken into consideration by management insofar as award
determination is concerned. The same factors will be considered by management
insofar as transfers among and between



--------------------------------------------------------------------------------

 

Prandium, Inc. and its Operating Divisions are concerned. In the case of merit
increases during the year, the MICP awards will be based on the weighted average
of a participant’s base salary.

 

MICP PAYOUT

 

Payment of MICP awards will be made annually, following management’s
determination of the operating results for Prandium, Inc. and each of its
Operating Divisions and, barring unforeseen circumstances, will be paid before
the end of the first quarter of the following year, to the extent performance
warrants payment. In the event that a participant becomes eligible during the
calendar year, any applicable award will be prorated for the number of months of
service. Payroll and other associated statutory taxes will be withheld from all
MICP awards.

 

TERMINATION

 

An eligible participant whose employment terminates, voluntarily or
involuntarily, prior to the end of the fiscal year, will not be eligible to
receive a MICP award. If termination occurs after the end of the fiscal year,
but before payment, the Committee reserves the right to determine if payment, or
portion thereof, will be made.

 

PENALTIES

 

A penalty of up to 100% of the MICP award can be assessed for any actions
detrimental to the assets, reputation, or best interest of Prandium, Inc. and/or
its Operating Divisions including, but not limited to, any lowering of standards
in order to increase operating results, violation of established policies and
procedures, substandard personal performance, etc.

 

PLAN MODIFICATION

 

In the event of unusual circumstances which materially impact the performance of
Prandium, Inc., its Operating Divisions, and/or the individual participant over
which management and/or the individual participant has little or no control, the
Committee may, through the exercise of prudent business judgment, amend the
performance criteria of MICP and, in their discretion, raise or lower MICP
awards. Such conditions as increased competition, forecasting errors, weather,
etc., are ongoing business factors and would not, in and of themselves, warrant
adjustment in performance criteria.

 

This MICP does not confer or create any rights in team members or any duties or
obligation upon Prandium, Inc. Prandium, Inc. will make all interpretations
concerning the conditions and qualification covered under this Plan and senior
management reserves the right to modify or terminate the Plan, should
circumstances so warrant. Notification of MICP modifications or terminations of
MICP will be communicated to participating team members as appropriate.